Dismissed and Memorandum Opinion filed July 29, 2014




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00321-CV

 A.N.A. ENTERPRISES, INC., MUSA ADI, ZUHAIR ADI, STEAKS R US,
INC., TEXAS GULF COAST ENTERPRISE, INC., ADICO ENTERPRISES,
             INC. AND STAR SERVE, INC., Appellants

                                        V.

                       WALLIS STATE BANK, Appellee

                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-37764

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed January 27, 2014. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On May 29, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Boyce, Busby and Wise.




                                         2